DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DYCK-O'NEAL, INC.,
                              Appellant,

                                      v.

                            CLYDE LARMAN,
                               Appellee.

                                No. 4D17-317

                               [March 14, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, Judge; L.T. Case No. CACE14-
009822 (21).

    David M. Snyder of David M. Snyder, Tampa, and Susan B. Morrison
of Law Offices of Susan B. Morrison, P.A., Tampa, for appellant.

   Yanina Zilberman, Roy D. Oppenheim, Geoffrey E. Sherman and
Jacquelyn Trask of Oppenheim & Pilelsky, Weston, for appellee.

PER CURIAM.

   For the reasons set forth in Dyck–O'Neal, Inc. v. McKenna, 198 So. 3d
1038 (Fla. 4th DCA 2016), we similarly reverse the final order of dismissal
in the instant case and remand with instructions to reinstate the
complaint. See Cheng v. Dyck–O'Neal, Inc., 199 So. 3d 932 (Fla. 4th DCA
2016).

   We certify conflict with Higgins v. Dyck–O'Neal, Inc., 201 So. 3d 157
(Fla. 1st DCA 2016), as we did in McKenna.

   Reversed and remanded with instructions; conflict certified.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.